                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

GERALD MCDOWELL
                                                        CIVIL ACTION
VERSUS
                                                        NO. 19-569-JWD-EWD
OUR LADY OF THE LAKE, ET AL.

                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated September 19, 2019, to which an objection was

filed (Doc. 20);

       IT IS ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on October 3, 2019.


                                                S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
